NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending.
Drawings
Figures 1 and 2 are objected to because the upper body portion 104 appears to have crosshatching which is not consistent with the rest of the crosshatching for item 104. Applicant should re-depict item 104 utilizing the same crosshatching convention for all portions of item 104. See below. 

    PNG
    media_image1.png
    234
    378
    media_image1.png
    Greyscale

Figures 1-4 and 6 are objected to because the first and second seals are crosshatched as being metal, whereas Applicant’s disclosure indicates them as being “soft seals”. Applicant should change the crosshatching from metal to a resilient material in line with Applicant’s disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 10 is objected to because it should be, “The control valve of claim 9, wherein the first seal…” Appropriate correction is required.
Claim Interpretation
Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 
Any reference provided by the examiner drawn to intended use and/or infinitive verb phrases should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed 
before the effective filing date of the claimed invention.

As best understood, claim(s) 1-3, 8-10, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Larsen (US 2013/0193357).
Larsen discloses:
1. A control valve (figures 1-4), comprising: 
a split valve body (Figure 1, 106 and 126 taken with 108 both integral), the split valve body including a first body (106) portion, a second body portion (without further limitation, taken as items 126 and 108, both integral in the assembled position), an inlet port (112), an outlet port (114), and an input port (162), the first body portion including a first bore (116), the second body including a second bore (128, the bore is seen as the entirety of the internal voided area of 126 taken with 108) and a chamber (not 
a valve seat (124); 
a valve plug (118 in figure 3), the valve plug being movable relative to the valve seat to control (infinitive verb) fluid flow between the inlet port and the outlet port; 
a valve stem (146), the valve stem being coupled to the valve plug; 
a spring (148), the spring being positioned within the chamber; 
a piston (132), the piston being movable within the chamber, the piston being coupled to the valve stem; 
wherein, in response to an input received at the input port (see at least paragraph [0016]), the piston compresses the spring and moves the valve plug between a closed position (figure 1) and an open position (figure 3).

    PNG
    media_image2.png
    962
    872
    media_image2.png
    Greyscale


3. The control valve of claim 2, wherein the valve plug includes a first retainer (annotated figure 1, without further definition seen as the first seal groove) and a second retainer (annotated figure 1, without further definition seen as the second seal groove), the first retainer is to retain the first seal within the first bore, the second retainer is to retain the second seal within the second bore.
8. A control valve, comprising: a split valve body (106 and 126 taken with 108 both integral), the split valve body including a first body portion (402), a second body portion (without further limitation, taken as items 126 and 108, both integral in the assembled position), a flow path (not individually labeled seen as the flow path from 112 to 114), an inlet port (112), and an outlet port (114), the flow path passing through the first body portion and the second body portion, the first body portion being coupled to the second body portion; a valve seat (annotated figure 1), the valve seat being disposed between (as depicted) the first body portion and the second body portion; and a valve plug (118 in figure 3), the valve plug being movable relative to the valve seat to control fluid flow through the control valve.
9. The control valve of claim 8, wherein the first body portion includes a first bore (116), the second body portion includes a second bore (128, the bore is seen as the 
10. The control valve of claim 9, wherein first seal is a first spring-energized seal (annotated figure 1) and the second seal is a second spring-energized seal (annotated figure 1). Note that “spring-energized” is described as “soft-seals” in Applicant’s paragraph [0058], but does not give any pending range for the flexural modulus to further define “soft seals”. Since all materials have a flexural modulus, the term “spring-energized” cannot be given any particular meaning for claim interpretation.
17. The control valve of claim 8, wherein the second body portion (126) includes a collar (that portion of 126 which threadedly engages with 106), the first body portion including a recess (seen as the radially reduced portion of 106 having threads which engages 126, wherein the recess is “L” shaped), the collar being received within the recess.
18. A control valve, comprising: 
a split valve body (106 and 126 taken with 108 both integral), the split valve body including a first body portion (106) and a second body portion (126 taken with 108 both integral), an inlet port (112), an outlet port (114), and a flow path (not individually labeled, taken as the flow path from 112 to 114), the flow path being disposed between the inlet port and the outlet port; the first body portion including a first bore (116), the 
a valve seat (124);  1306005/824261 
a valve plug (118 in figure 3), the valve plug including a first portion (annotated figure 1) and a second portion (annotated figure 1), the valve plug being movable relative to the valve seat to control (infinitive verb) fluid flow between the inlet port and the outlet port; 
a first seal (annotated figure 1), the first seal sealingly engaging the first portion of the valve plug; and
a second seal (annotated figure 1), the second seal sealingly engaging the second portion of the valve plug.
19. The control valve of claim 18, wherein the second body portion includes a chamber (not individually labeled, seen as the empty space formed by bore 128) and a threaded opening (not individually labeled, read at the threads where 126 connects to 106), the chamber including a first portion (below piston 132) and a second portion (above piston 132), at least two or more of the first bore, the second bore, the chamber, and the threaded opening are coaxial (all are coaxial).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2013/0193357) in view of Asaoka (US 2014/0178239).
Larsen discloses all of claims 1, 8, and 18 as above.
Larsen further discloses housings 106 and 126 connected together via unlabeled threads.
Larsen does not disclose:
(claims 5 and 21). The control valve of claim 1, wherein the first body portion and the second body portion of the control valve include opposing apertures, further including a locator pin, the locator pin being received within the opposing apertures.
(claim 15). The control valve of claim 8, wherein the second body portion is coupled to the first body portion via fasteners, the fasteners extending through the first body portion and threadably engaging the second body portion.
Asaoka teaches (figure 1 and paragraph [0032] two housings (80 and 10) having pins (81) positioned in unlabeled apertures to position housing 80 in relation to housing 10 and then the two housings are secured together via fasteners such as bolts (unlabeled, however the bolt heads are seen in figure 1 and further described in paragraph [0032]).
Therefore in the art of fastening two housings together, Larsen discloses a threaded connection whereas Asaoka discloses a pin and bolt connection, because these two means of fastening housings together were art recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute the pin and bolt means as taught by Asaoka for the threaded .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2013/0193357) in view of Gotthelf (US 5443083).
Regarding claims 6 and 7, Larsen discloses all of claim 1.
Larsen further discloses a fluidly actuated piston 132 covering a lower chamber (not individually labeled, seen as the empty space formed by bore 128 below the piston 132) and separating it from a second chamber (not individually labeled, seen as the empty space formed by bore 128 above the piston 132) by utilizing seals 138. Larsen furthermore has a cap 150 having a step generally at 154, however the cap is not threadedly attached. 

    PNG
    media_image3.png
    955
    967
    media_image3.png
    Greyscale


Gotthelf teaches (figure 6) a diaphragm (126) covering a chamber and thereby separating it from another chamber (not individually labeled seen as the voided area above and below diaphragm 126), wherein a second body portion (108) includes a threaded end (annotated figure 6), a step (annotated figure 6), and a cap (106), the cap threadably engaging the threaded end, the diaphragm including a peripheral edge (generally indicated at 124/128), the peripheral edge being disposed between the step and the cap.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a diaphragm secured by a threaded cap portion having a step as taught by Gotthelf in addition to the piston (132 Larsen) and piston seals (138 Larsen) of Larsen for the purpose/motivation of providing a secondary/backup means (diaphragm, Gotthelf) of sealing the two separate chambers in addition to the primary means (piston. Larsen) which would maintain fluid separation between the two chambers in the event either of the diaphragm (Gotthelf) or piston seals (Larsen) fail.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2013/0193357) in view of Young (US 2013/0313451).

Larsen further discloses:
11. The control valve of claim 8, wherein the second body portion further includes a chamber (not individually labeled, seen as the empty space formed by bore 128 which is read as the internal voided areas formed by 126/108 both integral), the chamber including a first portion (read as the voided areas below piston 132 as orientated in figure 3) and a second portion (read as the voided areas above piston 132 in figure 3), and wherein the control valve further includes: a spring (148), the spring being disposed in the first portion of the chamber; and 1206005/824261a valve stem (146), the valve stem being coupled to the valve plug and the piston, the spring being captured in the first portion of the chamber via the piston. Larsen further discloses a spring seat (bottom side of 132) however the spring seat is monolithic with the piston and thus Larsen does not disclose a spring seat which is formed as a separate part from the piston 132.
Young teaches a spring seat (204) separate from a piston (83/190).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a piston and spring seat formed as separate parts as taught by Young in lieu of the monolithic piston and spring seat of Larsen for the purpose/motivation of utilizing a replaceable part (the spring seat) as a wear surface which reduces the cost of maintaining the actuator when compared to replacing the entire piston of Larsen.
12. The combination further discloses/teaches wherein the control valve further includes a piston (Larsen 132, having driven portion 134 and driving portion 136), the piston acts on the spring seat (Young 204), the piston being movable within the second 
13. Larsen further discloses wherein the second body portion further includes an input port (162), wherein the input port receives (paragraph [0016]) the input that causes the control valve to actuate between the open position and the closed position.
Allowable Subject Matter
Claims 4, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 4, seals between flow path portions of adjacent housings are known in the art, at least seen in figure 6b (item 622) and further discussed in paragraph [0037] of US 2007/0131294. However, it is unclear how such a teaching could reasonably be applied to Larsen because Larsen has no need for seals at the interface between the two flow path portions (see annotated figure 1). Rather, Larsen utilizes unlabeled seals between housings 106 and 126/108 (taken together both integral) to seal the flow paths.
Conclusion
The following reference all disclose valves of particular interest that are fluid actuated pistons which are spring biased which control reciprocating plugs; US 
The following references represent a general state of the art of fluid diaphragm actuators; US 2008/0054214, US 2014/0097364, 2016/0102765.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753